      Case 1:17-cv-00855-JPO-RWL Document 97 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MELISSA HALEY,
                               Plaintiff,
                                                                 17-CV-855 (JPO)
                     -v-
                                                                    ORDER
 TEACHERS INSURANCE AND
 ANNUITY ASSOCIATION OF
 AMERICA,
                     Defendant.


J. PAUL OETKEN, District Judge:

       On May 13, 2020, Attorney Eric Lechtzin filed a request to withdraw as counsel for

Plaintiff because he is no longer employed by Berger Montague PC. (Dkt. No. 96.)

       Accordingly, the request to withdraw is GRANTED. The Clerk of Court is directed to

terminate Attorney Eric Lechtzin as counsel for the Plaintiff.

       SO ORDERED.

Dated: May 14, 2020
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
